United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2653
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Joseph O. Ramsey,                        *      [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: November 17, 1997

                                Filed: December 4, 1997
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit
      Judges.
                        ___________

PER CURIAM.

    Pursuant to a written plea agreement, Joseph Otis
Ramsey pleaded guilty to bank robbery, in violation of 18
U.S.C. § 2113(a). The district court1 imposed a sentence
of 30 months& imprisonment, three years& supervised
release, and restitution. This


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
appeal followed. Counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), and Ramsey has not
filed a supplemental brief.

    In his Anders brief, counsel argues that the district
court erred in imposing restitution. We conclude that
Ramsey failed to preserve his right to challenge the
imposition of restitution on appeal because he failed to object at
sentencing. In any event, we find no clear error. See United States v.
Kessler, 48 F.3d 1064, 1066 (8th Cir. 1995) (reviewing
for plain error where defendant failed to preserve
challenge to imposition of restitution by not objecting
at sentencing).

    After conducting the record review required by Penson
v. Ohio, 488 U.S. 75, 80 (1988), we find no non-frivolous
issues.

     The judgment is affirmed.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-